Carley, Presiding Judge.
Appellee-plaintiff brought suit against appellant-defendant for breach of contract. Appellant answered and counterclaimed against appellee for breach of contract. After a jury trial, a verdict in favor of appellee was returned. Thereafter, the trial court entered judgment on the jury’s verdict and, sua sponte, awarded attorney’s fees to appellee. Appellant appeals.
1. Appellant enumerates the general grounds.
The evidence was not without conflict. However, “[w]e have ex*874amined the transcript and find evidence to support the verdict of the jury and the judgment of the [court]. There being some evidence to support the judgment, we must and will affirm. [Cit.]” Franks v. Reese, 151 Ga. App. 670, 672 (261 SE2d 420) (1979).
Decided October 21, 1992.
B. Dean Grindle, Jr., for appellant.
Moser & Aeree, Gary L. Moser, Randall S. Aeree, for appellee.
2. The trial court’s sua sponte award of attorney’s fees was presumably based upon OCGA § 9-15-14 (b). However, the trial court did not make the requisite finding so as to authorize an award thereunder. Market Ins. Corp. v. IHM, Inc., 192 Ga. App. 441, 442 (3) (385 SE2d 307) (1989), overruled on other grounds, Fowler v. Vineyard, 261 Ga. 454, 456 (2) (405 SE2d 678) (1991). Accordingly, that portion of the judgment must be reversed.

Judgment affirmed in part and reversed in part.


Pope and Johnson, JJ., concur.